     Case 1:20-cv-00854-NONE-EPG Document 51 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS MATTHEWS, individually and                 Case No. 1:20-cv-00854-NONE-EPG
     on behalf of all others similarly situated,
12
                         Plaintiff,
13                                                     ORDER GRANTING JOINT REQUEST TO
             v.                                        CONTINUE STAY
14
     RECKITT BENCKISER LLC, et al.,                    (ECF No. 50)
15
                         Defendants.
16

17
             On January 7, 2021, the parties filed a stipulation to stay this case. (ECF No. 42.)
18
     According to the stipulation, the parties participated in a voluntary mediation session and reached
19
     an agreement to settle a related case pending in the Southern District of Florida that would
20
     resolve this case, the Southern District of Florida case, and a third case pending in the Southern
21
     District of New York. (Id.) The parties requested a 120-day stay of this action to allow them to
22
     finalize a settlement agreement and seek preliminary approval of the settlement in the Southern
23
     District of Florida. (Id.)
24
             On January 11, 2021, the Court granted the stipulation and stayed the case until and
25
     including May 10, 2021. (ECF No. 43.) The Court directed the parties to file a status report or
26
     appropriate dismissal documents on or before May 10, 2021. (Id.)
27
     ///
28
                                                       1
     Case 1:20-cv-00854-NONE-EPG Document 51 Filed 08/26/21 Page 2 of 2


 1          The parties filed a joint status report on May 10, 2021, stating that the Southern District of

 2   Florida granted plaintiffs’ motion for preliminary approval and a final approval hearing is

 3   scheduled for August 17, 2021. (ECF No. 44.) However, the stay had expired on May 10, 2021,

 4   and the parties’ joint status report did not address whether they requested a further stay of this

 5   case or whether they intended to continue briefing the currently-pending motions to dismiss. (See

 6   ECF Nos. 29, 38.) Accordingly, the Court entered an order on May 11, 2018, directing the parties

 7   to file a response indicating whether they request a further stay and, if so, the proposed duration

 8   of the stay. (ECF No. 45.)

 9          On May 18, 2021, the parties filed a joint status report requesting a further stay of the case

10   until August 24, 2021, which is seven calendar days after the currently-scheduled final approval

11   hearing in the Southern District of Florida. (ECF No. 46.) The Court entered an order on May 20,

12   2021, continuing the stay through August 24, 2021. (ECF No. 47.) The parties were directed to

13   file a status report or appropriate dismissal documents on or before August 24, 2021. (Id.)

14          The parties filed a joint status report on August 24, 2021. (ECF No. 50.) According to the

15   status report, the magistrate judge in the Southern District of Florida action took the matter under

16   advisement at the conclusion of the final approval hearing and requested further briefing from the

17   parties. (Id.) The parties request that the stay be extended to October 19, 2021 to allow time for

18   the magistrate judge in the Southern District of Florida action to issue a report and

19   recommendation for the district judge’s review. (Id.)

20          Having reviewed the parties’ joint request, and for good cause shown, IT IS HEREBY
21   ORDERED that this case is stayed until and including October 19, 2021. The parties shall either

22   file a status report or appropriate dismissal documents on or before October 19, 2021.
     IT IS SO ORDERED.
23

24      Dated:     August 25, 2021                              /s/
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       2
